Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5,7,8,10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind.
Regarding claim 1, with the exception of the recitation of ‘A computer program product…the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising’, the claim recites mental processes – concepts performed in the human mind.
Claim 1 further recites a process of gathering information, analyzing it, and displaying certain results.
The limitations recited in claim 1 for "identifying a group of related events," "analyzing...the event occurrences relating to each identifier to identify one or more first occurrences," "analyzing....the resolution information...to identify any event resolution time," "comparing two event identifiers to obtain a relationship score," "creating...a group of events," "identifying...a first group of event occurrences...associated with the same resource," and “identifying., .a first set of event occurrences...of the same event type…ticket related to the first group of event occurrences” given their broadest reasonable interpretation, cover performance of the limitations entirely in the mind and/or with the aid of pen and paper.
The limitations reciting steps to identify, or to analyze in order to identify, merely require a person looking at collected data and thinking about which event occurred first, whether there is a resolution time, which events are indicated as using the same resource and which events have the same type. The information is already present in the collected data represented by the historical event store. It is therefore a simple matter of a person looking at the data and thinking about these characteristics of the data to accomplish the identifying steps.
The limitations reciting steps to compare two events by various scoring methods, as disclosed in the specification, require looking at the data provided for the two event identifiers being compared and incrementing a count each time a specific situation is recognized (see figures 3-5 and accompanying disclosure). This, again, is readily performed in the human mind with the aid of a pen and paper. The scoring limitations merely require a person looking at provide information and counting the number of times a particular situation occurs. The recited limitation for merging is not particularly described in the disclosure, thus any conceivable method of merging three separate tallies such as, for instance, simply adding them together, will suffice.
Finally, the limitation that recites creating a group of events based on the scores is achievable by a person simply considering the scores and thinking about which of the events have scores similar enough to be considered as a group.
These limitations, alone or in combination, given their broadest reasonable interpretation, fall within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements recited by the claim, "presenting a reduced number of real time events to an operator," and the direction that each of the method steps should be performed by a computer do not integrate the judicial exception into a practical application.
The direction to perform the mental process on a generic computer does not alter the fact that the claim recites a mental process. See MPEP 2106.04(a)(2)(lll)(C).
The recitations of presenting a reduced number of events to an operator are insignificant extra-solution activity. Providing a historical store of events from which data can be considered is mere data gathering. Directing that a certain result be outputted or displayed amounts to necessary output. The entirety of the claimed concept is concerned with selecting which events to output, thus any use of the recited judicial exception necessarily requires the output and presentation limitations. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claim amount to insignificant extra-solution activity and/or applying the exception using a generically recited computer (MPEP2106(f),(g)).

The claim is not patent eligible.

Regarding claim 2, the claim recites additional judicial exception limitations. The recitations of claim 2 can be performed in the human mind. Indeed, they are additional recitations of a person thinking about whether the data indicates that an event uses the same resource as other events and thinking about whether or not that event should be included in a group based on the resource indicator.
The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 3, the claim recites additional judicial exception limitations. The recitations of identifying and analyzing in claim 3 can be performed in the human mind. The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 4, the claim recites additional judicial exception limitations. The recitations of identifying and combining in claim 4 can be performed in the human mind. The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 5, the claim recites an additional judicial exception limitation. The claim to separate a set of connected events simply requires a person no longer thinking about the two events as connected or, alternatively, is a method of display that represents insignificant extra solution activity in the form of choosing a particular display formatting for the necessary output.

Regarding claim 7, the claim recites additional judicial exception limitations. The recitations of scoring and augmenting in claim 7 can be performed in the human mind. The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 8, the claim recites additional judicial exception limitations. The recitations of identifying and analyzing in claim 8 can be performed in the human mind. The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 10, with the exception of the recitation of ‘A computer program product…the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform a method comprising’, the claim recites mental processes – concepts performed in the human mind.
Claim 10 further recites a process of gathering information, analyzing it, and displaying certain results.
The limitations recited in claim 10 for "identifying a group of related events," "analyzing...the event occurrences relating to each identifier to identify one or more first occurrences," "analyzing....the resolution information...to identify any event resolution time," "comparing two event identifiers to obtain a relationship score," "creating...a group of events," "identifying...a first group of event occurrences...associated with the same resource," and “identifying., .a first set of event occurrences...of the same event type…ticket related to the first group of event occurrences” given their broadest reasonable interpretation, cover performance of the limitations entirely in the mind and/or with the aid of pen and paper.
The limitations reciting steps to identify, or to analyze in order to identify, merely require a person looking at collected data and thinking about which event occurred first, whether there is a resolution time, which events are indicated as using the same resource and which events have the same type. The information is already present in the collected data represented by the historical event store. It is therefore a simple matter of a person looking at the data and thinking about these characteristics of the data to accomplish the identifying steps.
The limitations reciting steps to compare two events by various scoring methods, as disclosed in the specification, require looking at the data provided for the two event identifiers being compared and incrementing a count each time a specific situation is recognized (see figures 3-5 and accompanying disclosure). This, again, is readily performed in the human mind with the aid of a pen and paper. The scoring limitations merely require a person looking at provide information and counting the number of times a particular situation occurs. The recited limitation for merging is not particularly described in the disclosure, thus any conceivable method of merging three separate tallies such as, for instance, simply adding them together, will suffice.
Finally, the limitation that recites creating a group of events based on the scores is achievable by a person simply considering the scores and thinking about which of the events have scores similar enough to be considered as a group.
These limitations, alone or in combination, given their broadest reasonable interpretation, fall within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements recited by the claim, "presenting a reduced number of real time events to an operator," and the direction that each of the method steps should be performed by a computer do not integrate the judicial exception into a practical application.
The direction to perform the mental process on a generic computer does not alter the fact that the claim recites a mental process. See MPEP 2106.04(a)(2)(lll)(C).
The recitations of presenting a reduced number of events to an operator are insignificant extra-solution activity. Providing a historical store of events from which data can be considered is mere data gathering. Directing that a certain result be outputted or displayed amounts to necessary output. The entirety of the claimed concept is concerned with selecting which events to output, thus any use of the recited judicial exception necessarily requires the output and presentation limitations. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claim amount to insignificant extra-solution activity and/or applying the exception using a generically recited computer (MPEP2106(f),(g)).

The claim is not patent eligible.

Regarding claim 11, the claim recites additional judicial exception limitations. The recitations of claim 11 can be performed in the human mind. Indeed, they are additional recitations of a person thinking about whether the data indicates that an event uses the same resource as other events and thinking about whether or not that event should be included in a group based on the resource indicator. The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 10, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 12, the claim recites additional judicial exception limitations. The recitations of identifying and analyzing in claim 12 can be performed in the human mind. The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 10, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 13, the claim recites additional judicial exception limitations. The recitations of identifying and combining in claim 13 can be performed in the human mind. The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 10, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 14, the claim recites an additional judicial exception limitation. The claim to separate a set of connected events simply requires a person no longer thinking about the two events as connected or, alternatively, is a method of display that represents insignificant extra solution activity in the form of choosing a particular display formatting for the necessary output.

Regarding claim 15, with the exception of the recitation of ‘A system…the system comprising: a memory; and a processor…’, the claim recites mental processes – concepts performed in the human mind.
Claim 15 further recites a process of gathering information, analyzing it, and displaying certain results.
The limitations recited in claim 15	 for "identifying a group of related events," "analyzing...the event occurrences relating to each identifier to identify one or more first occurrences," "analyzing....the resolution information...to identify any event resolution time," "comparing two event identifiers to obtain a relationship score," "creating...a group of events," "identifying...a first group of event occurrences...associated with the same resource," and “identifying., .a first set of event occurrences...of the same event type…ticket related to the first group of event occurrences” given their broadest reasonable interpretation, cover performance of the limitations entirely in the mind and/or with the aid of pen and paper.
The limitations reciting steps to identify, or to analyze in order to identify, merely require a person looking at collected data and thinking about which event occurred first, whether there is a resolution time, which events are indicated as using the same resource and which events have the same type. The information is already present in the collected data represented by the historical event store. It is therefore a simple matter of a person looking at the data and thinking about these characteristics of the data to accomplish the identifying steps.
The limitations reciting steps to compare two events by various scoring methods, as disclosed in the specification, require looking at the data provided for the two event identifiers being compared and incrementing a count each time a specific situation is recognized (see figures 3-5 and accompanying disclosure). This, again, is readily performed in the human mind with the aid of a pen and paper. The scoring limitations merely require a person looking at provide information and counting the number of times a particular situation occurs. The recited limitation for merging is not particularly described in the disclosure, thus any conceivable method of merging three separate tallies such as, for instance, simply adding them together, will suffice.
Finally, the limitation that recites creating a group of events based on the scores is achievable by a person simply considering the scores and thinking about which of the events have scores similar enough to be considered as a group.
These limitations, alone or in combination, given their broadest reasonable interpretation, fall within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements recited by the claim, "presenting a reduced number of real time events to an operator," and the direction that each of the method steps should be performed by a computer do not integrate the judicial exception into a practical application.
The direction to perform the mental process on a generic computer does not alter the fact that the claim recites a mental process. See MPEP 2106.04(a)(2)(lll)(C).
The recitations of presenting a reduced number of events to an operator are insignificant extra-solution activity. Providing a historical store of events from which data can be considered is mere data gathering. Directing that a certain result be outputted or displayed amounts to necessary output. The entirety of the claimed concept is concerned with selecting which events to output, thus any use of the recited judicial exception necessarily requires the output and presentation limitations. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claim amount to insignificant extra-solution activity and/or applying the exception using a generically recited computer  (MPEP2106(f),(g)).

The claim is not patent eligible.

Regarding claim 16, the claim recites additional judicial exception limitations. The recitations of claim 16 can be performed in the human mind. Indeed, they are additional recitations of a person thinking about whether the data indicates that an event uses the same resource as other events and thinking about whether or not that event should be included in a group based on the resource indicator. The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 15, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 17, the claim recites additional judicial exception limitations. The recitations of identifying and combining in claim 17 can be performed in the human mind. The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 15, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 18, the claim recites an additional judicial exception limitation. The claim to separate a set of connected events simply requires a person no longer thinking about the two events as connected or, alternatively, is a method of display that represents insignificant extra solution activity in the form of choosing a particular display formatting for the necessary output.


Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 13-14, “As discussed previously, Applicant’s claims 1,12, and 17, and otherwise contain limitations which cannot be performed in the ‘human mind,’ since the human mind cannot perform ‘unsupervised machined learning’ and cannot ‘automatically generat[e] by the computer a ticket for help desk…”.
The Examiner respectfully disagrees. The amended claims state “a computer using unsupervised machine learning software”. These are limitations that are regarded as using a high-level of generality to use the computer as a tool to perform a that is able to be performed in the human. If the process can be performed mentally even though the claimed process steps can be performed using a computer as a tool to perform them, the process is a mental process. MPEP 2106.04(a)(2)(III)(C).In accordance with the guidance from the MPEP, this is not sufficient to integrate a judicial exception into a practical application. As discussed in previous arguments, the computer ticket generated by the computer presenting the results is insignificant extra-solution activity, amounting to necessary output required by the judicial exception (MPEP 2106.05(g)). 
	Applicant argues on page 14, “It is clear from Applicant’s claims that they are directed to, ‘an event management system for a data center or a computer network…’ Improvement of functioning of a data center or computer network should be considered a ‘practical application’ if there is any.”
	The Examiner respectfully disagrees. The improvement is not to the functioning of a computer or any other technology. The improvement is directed to the abstract idea itself, a mental process that is performed using a generic computer as a tool. The general linking of the use of a judicial exception to a particular technological environment, such as linking the mental process to data centers and network management does not meaningfully limit the claim. MPEP 2106.04(d)(1) and MPEP 2106.05(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113